07/19/2016


                                     DA 14-0749
                                                                                    Case Number: DA 14-0749

            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2016 MT 174



IN THE MATTER OF:

C.C.,

         Respondent and Appellant.



APPEAL FROM:      District Court of the Nineteenth Judicial District,
                  In and For the County of Lincoln, Cause No. DI 14-07
                  Honorable James B. Wheelis, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Chad Wright, Chief Appellate Defender, James Reavis, Assistant
                  Appellate Defender, Helena, Montana

           For Appellee:

                  Timothy C. Fox, Montana Attorney General, Brenda K. Elias, Assistant
                  Attorney General, Helena, Montana

                  Bernard G. Cassidy, Lincoln County Attorney, Libby, Montana



                                              Submitted on Briefs: June 22, 2016

                                                         Decided: July 19, 2016


Filed:

                  __________________________________________
                                    Clerk
Justice Patricia Cotter delivered the Opinion of the Court.

¶1     On November 3, 2014, following a dispositional hearing, C.C. was involuntarily

committed to the Montana State Hospital for a period of ninety days. She appealed the

Nineteenth Judicial District Court’s order, arguing it lacked a sufficiently detailed

statement of facts to justify her commitment. We vacate, reverse and remand.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶2     In September 2014, the Lincoln County Attorney filed a petition alleging that C.C.

suffered from a mental disorder that required commitment. C.C. had been evaluated by a

mental health professional with the Western Montana Mental Health Center who

requested that the petition be filed.     The professional asserted that C.C. posed an

imminent danger to herself and to others. The Nineteenth Judicial District Court issued

an order finding probable cause and appointing an attorney, a friend for C.C. and a

professional person. A Kalispell public defender representing C.C. requested that she be

examined by a professional person of her choosing and the court granted the request.

Following the requested examination and an initial hearing conducted on October 6,

2014, the District Court concluded that C.C. did not suffer from a mental disease and

dismissed the petition.

¶3     On October 18, 2014, Officer Chris Pape of the Troy Police Department was

dispatched to C.C.’s residence at approximately 5 a.m. via a 9-1-1 call. Pape spoke with

C.C. for several minutes and while her behavior was unusual and she was in possession

of a loaded shotgun, he concluded no further action was necessary. Several days later, on

October 27, he responded to a call from C.C.’s neighbor, Sunshine Thill, who reported


                                             2
that C.C. was on her front porch at 4:45 a.m. and she felt threatened by C.C.’s odd

behavior and frightening statements. Pape arrested C.C. for disorderly conduct. While

transporting C.C. to detention, the officer heard her having a conversation with Satan in

which C.C. was saying that some unidentified male, presumably Pape, must be killed

before C.C. arrived at the jail. C.C. was booked and the officer discovered ammunition

in her pockets but no weapons. While in detention, C.C.’s strange behavior caused the

staff concern, so they transported her to the emergency room for a mental health

evaluation. Several hours later Nancy Huus evaluated her and found her to be calm and

functional at the time.

¶4     On October 28, the Lincoln County Attorney’s office filed a second petition

alleging that C.C. suffered from a mental disorder and required commitment.          The

District Court conducted an initial hearing on the same day and both Pape and Huus

testified. Pape testified that while he found C.C.’s language in the squad car during

transport disturbing, C.C. never directly threatened him. Huus testified in some detail

that C.C. displayed symptoms of paranoid schizophrenia. She recommended that C.C. be

committed to Montana State Hospital for further observation, assessment, and possible

treatment by a psychiatrist.

¶5     The District Court conducted an adjudicatory hearing on November 3, 2014.

Huus, Pape, Sunshine Thill and C.C. testified. Additionally, Sunshine’s sister, Deana

Thill, who lives in the same mobile home park as Sunshine and C.C., testified that she

was frightened when a confused C.C. entered her home without knocking, thinking she

was at a laundry facility. At the conclusion of the hearing, the District Court orally


                                           3
concluded that C.C. needed “to go to Warm Springs” because the Montana State Hospital

was “the least restrictive treatment at this point.” The court ordered that arrangements be

made to keep C.C.’s trailer home safe and winterized while she was at the hospital and to

ensure that her bills were properly paid. Following the court’s oral pronouncement and

before adjournment, the State offered a prepared order which the court signed. The

written order included findings of fact, conclusions of law and an order of commitment.

As the adequacy of these findings and conclusions are at issue in this appeal, we repeat

them in their entirety:

       FINDINGS OF FACT

       1. Respondent suffers from a mental disorder, Unspecified Schizophrenia
          Spectrum, as diagnosed by Nancy K. Huus, Mental Health Professional.

       2. Because of her mental disorder, Respondent presents an imminent threat
          of injury to herself and others for the reasons set forth in the testimony
          and report of Nancy K. Huus, Mental Health Professional.

       3. Respondent is a person who requires residential treatment and
          commitment, and the [c]ourt finds that there are no services available
          locally which meet Respondent’s needs.

       4. Respondent is a person who is not competent to make decisions
          regarding her medication and treatment. Involuntary medication is
          necessary to protect the Respondent and the public and to facilitate
          effective treatment.

       5. The least restrictive treatment facility available for the Respondent is at
          the Montana State Hospital at Warm Springs, Montana.

       CONCLUSIONS OF LAW

       1. Respondent is a person who suffers from a mental disorder within the
          meaning of § 53-21-102, MCA. Due to this mental disorder,
          Respondent requires commitment.



                                             4
       2. Respondent should be committed to Montana State Hospital at Warm
          Springs, Montana, for the period of time sufficient to adequately
          diagnose and treat Respondent’s mental illness. This commitment is for
          a period of ninety (90) days, unless extended by further order of this
          [c]ourt. The [c]ourt specifically finds that this is the least restrictive
          treatment alternative necessary to protect Respondent and the public and
          to permit effective treatment.

       3. Respondent needs to receive appropriate medication for her mental
          disorder while at Montana State Hospital at Warm Springs, Montana.
          The physicians at the Montana State Hospital shall have full authority to
          administer medication by injection if necessary as the Respondent is
          unable to give informed consent.

       ORDER OF COMMITMENT

       1. That Respondent is committed to the Montana State Hospital at Warm
          Springs, Montana, for a period of ninety (90) days.

       2. That the physicians at the Montana State Hospital shall have full
          authority to administer necessary medication to Respondent
          involuntarily, if Respondent refuses appropriate medication.

       3. Respondent shall be immediately transported to Montana State Hospital
          at Warm Springs, Montana, by the Lincoln County Sheriff’s Office.

¶6     On November 5, 2014, C.C. moved to amend the written order to conform to the

oral pronouncement noting that the court’s oral pronouncement did not include a finding

of need nor a hospital authorization for involuntary medication. The District Court

denied the motion, holding that its omission regarding involuntary medication was

inadvertent.

¶7     C.C. filed a timely appeal.

                                         ISSUES

¶8     Did the District Court err when it failed to provide a detailed statement of facts to

justify C.C.’s involuntary commitment?


                                             5
¶9     Did the District Court err when its written judgment included a provision for

involuntary medication that was not made at the oral pronouncement, was not in

compliance with statute, and was not supported by any findings in the record?

                               STANDARD OF REVIEW

¶10    Whether a district court’s findings of fact meet the statutory requirements is a

question of law which we review for correctness. In re L.L.A., 2011 MT 285, ¶ 7, 362

Mont. 464, 267 P.3d 1.

                                      DISCUSSION

¶11    Did the District Court err when it failed to provide a detailed statement of facts to
       justify C.C.’s involuntary commitment?

¶12    Section 53-21-127(8)(a), MCA, provides:

       In ordering commitment pursuant to this section, the court shall make the
       following findings of fact:

       (a) a detailed statement of the facts upon which the court found the
           respondent to be suffering from a mental disorder and requiring
           commitment.

¶13    Relying on L.L.A., In re Mental Health of E.P.B., 2007 MT 224, 339 Mont. 107,

168 P.3d 662, and In re Mental Health of O.R.B., 2008 MT 301, 345 Mont. 516, 191 P.3d

482, C.C. asserts that the court’s commitment order does not contain a detailed statement

of facts as required by § 53-21-127(8)(a), MCA. The State urges us to employ the

doctrine of implied findings and conclude the commitment order complies with the

applicable statute.

¶14    An involuntary commitment can have calamitous effects on an individual. Such a

commitment includes loss of liberty and potential damage to a person’s reputation. For


                                             6
these reasons, we have repeatedly stressed the critical importance of strict compliance

with the statutory requirements addressing involuntary commitment. L.L.A., ¶ 9.

¶15    In L.L.A., the State’s petition presented significant detailed evidence of L.L.A.’s

schizophrenic behavior. L.L.A., ¶ 3. Further detailed facts were presented at the district

court hearing at the close of which the State indicated it would prepare a commitment

order for the court’s signature in “less than ten minutes.” L.L.A., ¶ 5. The State’s order

contained seven facts that this Court noted were “derived almost exclusively from the

language of § 53-21-126, MCA,” but did not reflect L.L.A.’s circumstances or the

particular facts that would support the court’s commitment order. L.L.A., ¶¶ 10, 13. We

further observed that the court’s “‘conclusory statements of statutory criteria’ do not

‘constitute strict compliance with the statutory mandate of § 53-21-127(8)(a), MCA.’”

Additionally, we concluded that the court’s order contained “no indication of the facts

upon which it found that, because of her mental disorder, L.L.A. is substantially unable to

protect her life and safety or that imminent threat of injury to herself or others will result

if she is left untreated.” L.L.A., ¶ 11. Based upon the court’s failure to strictly adhere to

the applicable statutes, we reversed the district court’s commitment order. L.L.A., ¶ 22.

¶16    Similarly, in E.P.B., just prior to the close of the initial hearing on Silver Bow

County’s petition to involuntarily commit E.P.B., the county attorney presented the

district court with an order of commitment. The court signed the order and E.P.B.

subsequently appealed the sufficiency of the findings. E.P.B., ¶ 4. We stated that “given

the deputy county attorney’s production of the order before the hearing ended and the

lack of any reference to E.P.B.’s testimony—it is relatively clear that the order was


                                              7
prepared before the hearing commenced.” E.P.B., ¶ 12. We chastised the district court

stating that “a hearing on a petition for involuntary commitment is not merely a pro

forma requirement, but an opportunity for the parties—both the petitioner and the

respondent—to present evidence upon which the trial court can make required findings

and enter appropriate orders.” E.P.B., ¶ 12. We urged courts to “at the very least—

ensure that such ‘prepared’ orders comply with statutory mandates.” E.P.B., ¶ 12. We

held that the court did not comply with statutory requirements to present a detailed

statement of the facts and reversed and remanded with instructions to enter an order

vacating the commitment order. E.P.B., ¶¶ 13-15.

¶17    The State argues that it presented ample evidence on which the District Court

could rely in finding that C.C. suffered from a mental disorder requiring her commitment.

It advocates that we follow those cases in which we employed the doctrine of implied

findings to uphold the court’s commitment order. See, e.g., In re Mental Health of S.C.,

2000 MT 370, 303 Mont. 444, 15 P.3d 861 and In re S.M., 2014 MT 309, 377 Mont. 133,

339 P.3d 23. In the alternative, the State urges us to remand to the District Court for a

supplemental order containing a detailed statement of facts.       C.C. counters that the

Court’s application of the implied findings doctrine to involuntary commitment cases

over the past few years has expanded the doctrine into a substitute for statutory

compliance. She urges us not to apply it in this case, and to remand for dismissal.

¶18    In S.C., we applied the doctrine of implied findings to an involuntary commitment

case for the first time. We stated that where the district court’s “findings are general in

terms, any findings not specifically made, but necessary to the [determination], are


                                            8
deemed to have been implied, if supported by the evidence.” S.C., ¶ 14. In S.C., the

district court ordered that “[S.C.] will agree to take medication as prescribed . . . .” S.C.

¶ 6. We noted that while the district court made multiple “detailed findings of fact,” it

did not make specific findings that S.C. was incompetent and required involuntary

medication. S.C., ¶¶ 14, 7. This Court, however, employed the doctrine of implied

findings, set forth the detailed findings presented by the court, and held that the evidence

supported the district court’s ruling on involuntary medication. S.C., ¶ 14.

¶19    It was more than a decade before we again considered the application of the

doctrine of implied findings in an involuntary commitment case, and we rejected its use

in In re the Mental Health of L.K.-S., 2011 MT 21, 359 Mont. 191, 247 P.3d 1100.

However, in In re R.W.K., 2013 MT 54, 369 Mont. 193, 297 P.3d 318, the Court again

invoked the doctrine to uphold an involuntary medication order, as it had done in S.C.

¶20    In In re S.M., we noted that the district court’s written order of commitment was

“minimally sufficient” and was supported by substantial evidence. S.M., ¶ 30. We

therefore applied the doctrine, consulting not just the district court’s written findings but

also the hearing transcripts to determine if the evidence supported the court’s finding that

Montana State Hospital was the least restrictive placement for S.M. S.M., ¶ 28.

¶21    Subsequently, in In re M.P.-L., 2015 MT 338, 381 Mont. 496, 362 P.3d 627, the

district court issued two commitment orders within three days of one another. We held

that the first order was “deficient” in factual detail and failed “to meet the mandatory

statutory requirements.” M.P.-L., ¶¶ 7, 11. However, the district court’s second order

included information reflecting M.P.-L.’s circumstances leading to the court’s conclusion


                                             9
that M.P.-L. required commitment. M.P.-L., ¶ 19. We noted that while the court’s

written findings were “bare-boned,” when combined and reviewed in conjunction with

the hearing findings they were sufficient to support the district court’s ruling on

commitment. M.P.-L., ¶ 20.

¶22     Most recently, in In re S.G.R., 2016 MT 70, 383 Mont. 74, 368 P.3d 1180, we

applied the doctrine of implied findings after noting that the district court’s order of

recommitment, while “spartan” nonetheless set forth facts recounted from specific

witness testimony from the hearing. S.G.R., ¶ 21. We stated “the order identifies the

testimony and evidence on which the court premised its findings. The evidence and

testimony support the court’s conclusion that S.G.R.’s mental illness required extension

of his commitment because he was a ‘danger to himself’ and was ‘unable to appreciate

the necessity for a proper medication regimen to control his mental illness.’” S.G.R.,

¶ 22.

¶23     The case at bar is analogous to L.L.A. Here, the District Court issued an order that

was prepared before the evidentiary hearing took place; consequently, the order contained

no detailed facts and recounted no testimony that was specific to C.C.’s condition,

symptoms, or actions. We decline to expand the doctrine of implied facts to the degree

necessary to affirm a commitment order that is beyond “bare-bones” and “spartan.” As

we have emphasized on numerous occasions, “the statutory requirements of an

involuntary commitment must be strictly adhered to by the district courts, including the

requirement of detailed findings under § 53-21-127(8)(a), MCA, in order to justify




                                             10
appropriate decisions and to follow proper procedure.” M.P.-L., ¶ 24. The pre-prepared

order signed by the District Court wholly fails to satisfy statutory requirements.

¶24    Did the District Court err when its written judgment included a provision for
       involuntary medication that was not made at the oral pronouncement, was not in
       compliance with statute, and was not supported by any findings in the record?

¶25    Because we have determined that the District Court’s findings of fact are

insufficient and are vacating the order of commitment, we need not address this issue.

                                     CONCLUSION

¶26    For the foregoing reasons, and relying upon established authority, we decline the

State’s invitation to remand to the District Court for a supplemental order containing a

detailed statement of facts. L.L.A., ¶ 23. We vacate the District Court’s Order of

Commitment and its separate Findings of Fact, Conclusions of Law and Order of

Commitment and reverse and remand for an order of dismissal.



                                                  /S/ PATRICIA COTTER


We Concur:

/S/ BETH BAKER
/S/ MICHAEL E WHEAT
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE




                                             11